Citation Nr: 0920357	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to July 
1952.  He died in July 1981, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  In 
September 2006, a hearing was held before a Veterans Law 
Judge who is no longer employed at the Board.  The Veteran 
was offered the opportunity to appear at an additional 
hearing in January 2009, but she did not respond.  

The Board previously remanded the claim in December 2006 for 
procedural considerations.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for cause of death was last denied by an RO decision in 
November 1984, which was not appealed.

2.  The evidence submitted since the November 1984 RO 
decision pertinent to the claim for service connection for 
cause of death is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO decision of November 1984, which denied a claim 
for service connection for cause of death, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2008).

2.  Evidence received since November 1984 is not new and 
material, and the claim for service connection for cause of 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Subsequent to the adjudication of the claim, a November 2007 
letter advised the appellant of the evidence necessary to 
substantiate a claim for service connection for cause of 
death, including the type of evidence required to reopen her 
previously denied claim, advised of her and VA's respective 
duties, and asked the appellant to submit information and/or 
evidence to the RO.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice also advised the appellant of the bases for 
assigning ratings and effective dates.  The claim was 
thereafter readjudicated in the October 2008 supplemental 
statement of the case.  While the Board recognizes that the 
October 2008 supplemental statement of the case readjudicated 
the claim as if the provisions of 38 C.F.R. § 3.156 in effect 
prior to August 2001 applied to the claim, it still provided 
the current version of this provision in the supplemental 
statement of the case, previous communications from the RO 
had consistently provided notice and/or adjudicated the claim 
under the applicable version of 38 C.F.R. § 3.156, including 
the VCAA notice letter of November 2007, and the appellant's 
representative did not express any confusion with respect to 
this matter in its statement submitted in December 2008.  The 
Board therefore finds that the appellant has not been 
prejudiced by the RO's actions with respect to the October 
2008 supplemental statement of the case.  

Additionally, although the Board also recognizes the 
additional notice requirements in dependency and compensation 
(DIC) claims pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), the Board finds that the VCAA notice letter, 
the appellant's statements of May 2003, April 2005 (with 
article discussing seizures), and May 2005, and the 
appellant's hearing testimony in March 2005 and September 
2006, clearly evidence her understanding of what the Veteran 
was service connected for at the time of his death, the 
evidence required to substantiate a DIC claim based on a 
previously service-connected condition, and the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Consequently, the Board 
also finds that a remand of the appellant's DIC claim 
pursuant to the Hupp case is also not warranted.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA examination records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  In this regard, the RO also 
contacted the VA medical facility where the Veteran had been 
treated immediately prior to and including the time of his 
death in July 1981, but that facility indicated that it had 
no records available for the Veteran in a letter dated in 
November 2007.  The appellant has also not indicated any 
intention to provide additional evidence in support of her 
claim, and the Board is not required to remand for an 
etiological opinion in the context of a claim to reopen a 
finally adjudicated claim where new and material evidence has 
not been presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Cause of Death

The record reflects that a rating decision in August 1981 
denied service connection for cause of death, and that 
appellant did not file a notice of disagreement with that 
decision.  Accordingly, that decision became final.  
Thereafter, the appellant filed an application to reopen the 
claim in September 1984, and a November 1984 RO decision 
denied the application to reopen.  The record does not 
reflect that appellant filed a timely notice of disagreement 
with this rating decision.  Accordingly, it also became final 
when the appellant failed to perfect her appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, her claim for service 
connection for cause of death may only be reopened if new and 
material evidence is submitted.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In this instance, since the most recent final denial of 
November 1984 denied the claim on the basis that the 
Veteran's death had not been shown to be service connected, 
the Board finds that new and material evidence would consist 
of evidence showing a link between the cause of the Veteran's 
death and service or service-connected disability.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

In this regard, additional evidence received since the most 
recent final denial in November 1984 consists of the 
appellant's statements, including those of May 2003, April 
2005 (with article discussing seizures), and May 2005, and 
her hearing testimony in March 2005 and September 2006.  In 
essence, based on the causes of death noted in the death 
certificate of brainstem death due to subdural hematoma and 
head trauma, with grand mal seizures as an additional 
contributing factor, the appellant has asserted that shrapnel 
from the Veteran's service-connected residuals of gunshot 
wound to the left arm/shoulder migrated to his brain, where 
there was leakage or clotting that caused his seizure 
disorder, which, in turn, resulted in the fall that caused 
the Veteran's death.  However, for the reasons noted below, 
her testimony and statements and the article she has 
provided, do not constitute evidence that can help to link 
the seizure disorder to the Veteran's service-connected 
disability, and are therefore not sufficient to reopen the 
claim.  

With respect to the medical article that generally discusses 
the types of seizure disorders and their etiologies, it has 
been held that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  As to the appellant's 
testimony and statements, as a lay person, the appellant is 
not competent to offer a medical opinion, nor does such 
testimony or statements provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim.)  The Board further notes that to 
the extent the appellant previously asserted in September 
1984 that the Veteran's death was caused by his service-
connected disability, her additional statements are also 
cumulative in nature.

Accordingly the Board finds that it has no alternative but to 
conclude that the additional evidence received in this case 
as to the claim for service connection for cause of the 
Veteran's death does not relate to an unestablished fact 
necessary to substantiate the claim, and thus is not 
material.  Moreover, it is at least to some extent redundant 
of assertions maintained at the time of the previous final 
denial in November 1984, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
cause of death is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


